COWART, Judge.
Appellant, THFN Realty Co., as mortgagor, defaulted on a mortgage by not properly paying the 1986 property taxes. The mortgage provided for acceleration upon default and also provided that:
The indebtedness secured hereby shall bear interest at the highest lawful rate of interest per annum allowed by the law of the State of Florida from and after the date of any such default of Mortgagor. (Emphasis added.)
In a partial summary judgment of foreclosure, the trial court calculated interest at the default rate from the date of the default resulting from failing to pay the 1986 property taxes. The mortgagor appeals, contending that the trial court should have calculated interest at the default rate only from the time the mortgagee exercised its option to accelerate the mortgage, citing Haddock v. Marlin, 458 So.2d 848 (Fla. 5th DCA 1984) and Bratcher v. Wronkowski, 417 So.2d 1132 (Fla. 5th DCA 1982), rev. denied, 424 So.2d 760 (Fla. 1982). This court construed the provision for a default interest rate in Haddock and Bratcher to commence from the date the mortgagee exercised its option to accelerate because of the particular language in the promissory notes in those cases. The language in the mortgage in this case, cited *1159above, differs from the language in the notes in Haddock and Bratcher. The language in the mortgage in this case clearly provides that the higher default rate of interest is to be calculated “from and after the date of any such default” and is not keyed to the date of the mortgagee’s exercise of the option to accelerate.
AFFIRMED.
ORFINGER and GOSHORN, JJ., concur.